Citation Nr: 0717822	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-16 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945 and from September 1950 to June 1952.  He died 
in December 2002.  The appellant is the surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

The veteran died in December 2002 due to sepsis as a 
consequence of aspiration due to chronic obstructive 
pulmonary disease.  At the time of his death, the veteran was 
service-connected for post-traumatic stress disorder, which 
had been rated as 100 percent disabling since December 1996. 

The appellant contends that the veteran's post-traumatic 
stress disorder caused or contributed substantially to the 
cause of his death. 

In February 2003, the RO obtained a VA medical opinion on the 
question of whether the veteran's post-traumatic stress 
disorder contributed to the cause of his death. 

Since then, the RO has obtained the terminal hospital 
records, which were not available to the VA examiner in 
February 2003. And as the terminal hospital records are 
relevant to the appellant's claim, further evidentiary 
development is needed. 
Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance.  

2. Arrange to have the veteran's file 
reviewed by a VA mental health 
professional for an opinion as to whether 
it is at least as likely as not that the 
veteran's post-traumatic stress disorder 
was the principal cause of death or that 
post-traumatic stress disorder contributed 
to death. 

In formulating the opinion, the examiner 
is asked to consider the following: 

a). The report of the terminal 
hospitalization. 

b). The term "at least as likely as 
not" does not mean "within the realm 
of possibility."  Rather, it means 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  If the requested 
opinion cannot be provided without 
resort to speculation, please so 
state.

c). The term "principal cause of 
death" means that post-traumatic 
stress disorder, singly or jointly 
with some other condition, was the  
immediate or underlying cause of 
death or was etiologically related 
thereto.  

d). The term "contributory cause of 
death" means inherently one not 
related to the principal cause.  And 
whether the service-connected 
disability contributed to death, it 
must be shown that it contributed 
substantially or materially; that it 
combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather 
it must be shown that there was a 
causal connection.

3. After the above development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
appellant a supplemental statement of the 
case and return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




